PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,004,938
Issue Date: May 11, 2021
Application No. 16/425,405
Filed: May 29, 2019
Attorney Docket No.  ROHM62-34636
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund received April 1, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[o]n March 26, 2021, Applicant filed” a petition to withdraw from issue and “paid the required fees . . . After filing the foregoing documents and paying the fee, the as-filed documents were not found in the Image File Wrapper.  Applicant was charged for the fee, though the PTO has no record of such filing or payment . . . Applicant has resubmitted the documents . . . as well as the fee.  Applicant respectfully requests that the first fee paid . . . be refunded”.   

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions